IN THE COURT OF APPEALS OF IOWA

                                     No. 22-0747
                                 Filed August 3, 2022


IN THE INTEREST OF J.D.,
Minor Child,

J.D., Father,
       Appellant,

PAUL WHITE, Guardian ad Litem,
     Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



          A father and guardian ad litem appeal a juvenile court ruling. AFFIRMED

AND REMANDED FOR FURTHER PROCEEDINGS.



          Jamie J. Dawdy of Flanagan Law Group, PLLC, Des Moines, for appellant

father.

          Paul L. White of Des Moines Juvenile Public Defender, Des Moines,

attorney and guardian ad litem for appellant minor child.

          Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.



          Considered by May, P.J., and Greer and Chicchelly, JJ.
                                        2


MAY, Presiding Judge.

       A father and guardian ad litem (GAL)1 appeal following a juvenile court

ruling on an Iowa Rule of Civil Procedure 1.904 motion. We affirm and remand for

further proceedings.

I. Facts and Prior Proceedings

       J.D. was born in 2017. In 2018, J.D. suffered significant brain trauma while

in the care of J.D.’s mother and her paramour.2 The juvenile court adjudicated

J.D. as a child in need of assistance (CINA). J.D. was removed from the parents’

care as a result.

       However, the juvenile court eventually returned J.D. to the father’s custody

in 2019. Then in March 2021, the juvenile court terminated the mother’s parental

rights. Around that same time, the father filed a motion to travel with J.D. to

Georgia to visit the father’s mother and a school for the blind. The court granted

the motion but required the father to “coordinate with the [Iowa] Department of

Human Services [(DHS)] regarding the length of his stay.”

       But in September, the State moved for an in-person hearing. The State

noted the father had failed to coordinate the length of his Georgia trip with DHS;

the father and J.D. had yet to return to Iowa; and DHS had difficulty maintaining

contact with the father. The court granted the motion and set the in-person hearing



1 The same individual acted as the child’s attorney and as GAL. For simplicity
sake, we will simply refer to this individual as the GAL, though he also served as
child’s attorney and filed some motions on behalf of the child.
2 J.D. was admitted to the hospital and diagnosed with cardiorespiratory failure,

subdural hematoma, non-accidental traumatic injury, acute respiratory failure,
acute circulatory failure, and retinal hemorrhage of both eyes. He now requires
around-the-clock care.
                                          3


for September 21. The father filed a motion for continuance, in which he informed

the court that he and J.D. were residing in Arkansas where the father had recently

found work with a lumber company. The State responded by moving to modify

placement. The court granted the motion.3 By September 26, J.D. was returned

to Iowa and placed in foster care.

       On October 6 and November 5, the court held a contested permanency

review hearing to confirm the modification of J.D.’s placement. After the hearing,

the GAL traveled to Arkansas to investigate the father’s paramour’s parents’ (the

Duvalls) home to determine if the Duvalls would be a placement option. The GAL

found the home to be safe and believed the community had the necessary medical

services for J.D. So on January 7, 2022, the GAL moved for placement of J.D.

with the Duvalls. The State resisted the motion.

       On January 28, the GAL filed a “motion for finding of lack of reasonable

efforts; [and] motion for return of child to the care of his father and closure of this

case.” Then on January 31, the juvenile court entered the permanency review

order for the October 6 and November 5, 2021 hearings. In its January 31 order,

the court confirmed the modification of J.D.’s placement. However, that order did

not specifically address any of the GAL’s motions filed in the interim. On February

9, the father joined the GAL’s “motion for finding of lack of reasonable efforts; for

return of child to care of father and case closure.” On February 14, the GAL filed

a rule 1.904 motion to “reopen record and enlarge, amend and/or modify court’s



3 The father filed a notice of appeal with the Iowa Supreme Court. And the father
asked the supreme court to stay J.D.’s extradition back to Iowa. The court denied
this request. The father voluntarily dismissed his appeal on October 14.
                                           4


order of January 31, 2022.” In that motion, the GAL requested the January 31

order “be modified, enlarged or otherwise amended” and requested the court find

“that there has been a lack of reasonable efforts,” “that . . . this child need[s] to be

returned to his father[,] and the case must close.” On February 16, the State

resisted the GAL’s various motions.

       On March 11 and 16, the juvenile court held a hearing to address the GAL’s

various motions.     The court also intended to conduct a permanency review

hearing.   However, the court ended up rescheduling the permanency review

portion; so, the court only addressed the GAL’s motions.4             When the GAL

attempted to introduce witness testimony, the court informed the GAL that it was

not reopening the record.5 So instead, the GAL submitted offers of proof in the

form of testimony from the father’s prior attorney, Mr. Duvall, the DHS caseworker,

and the father. Again, the GAL and father asked the court to find that DHS had

not made reasonable efforts toward reunification and asked that J.D. be returned

to the father and the case be closed.

       In an April 18 ruling, the court determined it would not use any of the

information presented in the offers of proof when addressing the pending motions.

The court decided it could not reach a determination as to whether DHS made

reasonable efforts because the State did not have an opportunity to refute the


4 Those motions included the January 28 motions for a finding of lack of reasonable
efforts and to return the child to the father for closure of the case and the
February 14 motion to reopen the record and enlarge, amend, or modify the
January 31 order.
5 The State offered, and the court admitted, several exhibits at the beginning of the

hearing. However, it appears they were admitted when the parties were still
anticipating the court would also hold a permanency review hearing at the same
time.
                                         5


claims made by the father and GAL and concluded “[a]nother hearing needs to be

held in order to properly develop the record.” With respect to the motion to

reconsider, enlarge, or amend, the court found the GAL and father were merely

attempting to rehash issues; so the court did not need to expand its ruling. And

the court denied the motion to return the child to the father and close the case

because J.D. remained a CINA.

      The father and GAL now appeal.

II. Standard of Review

      “We review CINA proceedings de novo. In reviewing the proceedings, we

are not bound by the juvenile court’s fact findings; however, we do give them

weight.” In re J.S., 846 N.W.2d 36, 40 (Iowa 2014) (internal citation omitted).

III. Discussion

      At the outset, we must consider what evidence we have to review on appeal.

In their combined certificates, the GAL and father only ordered the transcripts for

the March 11 and 16, 2022 hearings. Those hearings only include the offers of

proof. And—on appeal—neither the GAL nor the father claim that the juvenile

court erred in refusing to reopen the record to admit the additional testimony

included in the offers of proof. So we do not believe those offers of proof serve as

evidence on which we may rely at this point.6 Cf. State v. Buchman, 800 N.W.2d

743, 752 (Iowa Ct. App. 2011) (“The purpose of an offer of proof is to give the

district court a more adequate basis for its evidentiary ruling and to provide a

meaningful record for appellate review [of the evidentiary ruling].”). And because


6 Both the GAL and father cite to the transcripts of the offers of proof throughout
their petitions on appeal as though they are properly admitted testimony.
                                          6


the parties did not order the transcripts from the October 5 and November 6, 2021

hearings—i.e., the hearings that provided the evidentiary foundation for the

January 31, 2022 order—we do not have those to review either. So our ability to

exercise our appellate review is significantly hampered.

       With that, we turn to the GAL’s and the father’s claims on appeal.

       First, the GAL claims the DHS failed to make reasonable efforts toward

reunification.7 But we note the juvenile court did not reach a final ruling as to this

issue. Rather, the court decided it would only reach a determination once both

sides could present evidence as to the efforts provided or withheld. This seems

like the best course of action—and, in any event, we do not have a final ruling to

review. So we remand this issue to the juvenile court to make a determination as

to whether the efforts expended by DHS in this case were reasonable.

       Second, both the father and the GAL argue the juvenile court should have

returned J.D. to the father and closed the case.8 But based on the record before

us, we agree with the juvenile court that J.D. could not be safely returned to the

father and, therefore, the case could not be closed. The father and GAL argue the

father should not be penalized for moving out of state with J.D. because (1) those

involved in this case knew of his intention to do so eventually and (2) the court


7  To the extent the GAL challenges the juvenile court’s January 31, 2022
reasonable efforts determination relating to the September 2021 removal, we do
not have the necessary record to conduct an appellate review. See Iowa R. App.
P. 6.803(1) (“If the appellant intends to urge on appeal that a finding or conclusion
is unsupported by the evidence or is contrary to the evidence, the appellant must
include in the record a transcript of all evidence relevant to such finding or
conclusion.”).
8 From their briefs, it appears that they both are appealing from the juvenile court’s

ruling on their motions to return the child and close the case rather than from the
court’s ruling confirming the modification of J.D.’s placement.
                                          7


gave the father permission to travel out of state with the child. But the court gave

permission for travel with the understanding that (1) the father was going on a fact-

finding mission of sorts to figure out what resources might be available in Georgia

and (2) the father and J.D. would return to Iowa and remain under the guidance

and supervision of DHS as he planned his next steps in concert with DHS. That

is a far cry from what actually happened. Instead, the father greatly reduced

contact with DHS and permanently moved with J.D. to Arkansas. And the record

contains no Interstate Compact on the Placement of Children home study to

confirm the father’s new residence in Arkansas is safe for J.D. given his unique

medical needs. See Iowa Code § 232.158(3)(d) (2022) (“The child shall not be

sent, brought, or caused to be sent or brought into the receiving state until the

appropriate public authorities in the receiving state shall notify the sending agency,

in writing, to the effect that the proposed placement does not appear to be contrary

to the interests of the child.”). Moreover, the juvenile court’s January 31 order

states that, following removal from his father’s care, J.D. returned to Iowa “filthy.”

“[H]is hands were stiff and thumbs were immobile,” his “lower teeth were gray,”

and he “was so constipated his bowels were impacted and he was screaming and

crying in pain.”9 We will not return a child to live in such conditions—and this record

does not allow us to find the child’s condition would be different if returned to the


9  To the extent the father and GAL contest these factual findings, they have
precluded us from reviewing them by not providing us the full record on appeal.
See Iowa R. App. P. 6.803(1); In re F.W.S., 698 N.W.2d 134, 135–36 (Iowa 2005)
(“It is the appellant’s duty to provide a record on appeal affirmatively disclosing the
alleged error relied upon. The court may not speculate as to what took place or
predicate error on such speculation. Without the benefit of a full record of the lower
courts’ proceedings, it is improvident for us to exercise appellate review.” (internal
citation omitted)).
                                        8


father’s care. So we agree with the juvenile court’s refusal to return J.D. to the

father and close the CINA case.

      AFFIRMED AND REMANDED FOR FURTHER PROCEEDINGS.